EXHIBIT 10.115



RELEASE OF FURTHER PERFORMANCE UNDER LEASE

THIS RELEASE OF FURTHER PERFORMANCE UNDER LEASE (this “Release”) is entered into
as of the Thirty-first day of July, 2009 (“Effective Date”), by and between 50
WEST WATKINS MILL ROAD, LLC, a Delaware limited liability company (f/k/a ARE-50
West Watkins Mill, LLC) (“Landlord”), and ORE PHARMACEUTICALS INC., a Delaware
corporation (f/k/a Gene Logic Inc.) (“Original Tenant”).

RECITALS

WHEREAS, Landlord and Original Tenant made and entered into that certain Lease
dated as of July 21, 2000, as amended by Amendment to Lease Agreement dated as
of August 18, 2008 (as so amended, the “Lease”), for that certain building
located at 50 West Watkins Mill Road, Gaithersburg, Maryland 20878 (the “Demised
Premises”);

WHEREAS, by that certain Assignment and Assumption of Lease Agreement executed
as of August 18, 2008, effective as of December 14, 2007 (“Assignment and
Assumption Agreement”), by and among Landlord, Original Tenant and Ocimum
Biosolutions Inc., a Delaware corporation (“Tenant”), Original Tenant assigned
the Lease to Tenant and agreed to remain primarily liable for the performance of
the terms, covenants and agreements of the Lease until January 31, 2011, the
original Term Expiration Date;

WHEREAS, Original Tenant has requested that Landlord release Original Tenant
from the performance of the terms, covenants and agreements of the Lease on and
after the Release Date (hereinafter defined) in order that an escrow fund
securing Tenant’s performance of the Lease obligations assumed by Tenant might
be released to Tenant; and

WHEREAS, Landlord is willing to release Original Tenant from the performance of
the terms, covenants and agreements under the Lease with respect to matters
first accruing on and after the Release Date on the terms and conditions set
forth herein.

NOW, THEREFORE, WITNESSETH, for the sum of Ten Dollars ($10.00), in
consideration of the mutual covenants set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

1.        The foregoing Recitals are incorporated herein.  Initially capitalized
terms not defined in this Release shall have the meanings ascribed to them in
the Lease.

2.        Tenant has agreed to pay to Landlord on July 31, 2009 (“Release
Date”), as an additional Security Deposit under the Lease, the sum of Two
Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) (“Additional Security
Deposit”) provided that Landlord releases Original Tenant from the performance
of the terms, covenants and agreements under the Lease with respect to matters
first accruing on and after the Release Date.

3.        Effective upon Landlord's receipt of confirmation by Landlord’s bank
of receipt of good funds in the full amount of the Additional Security Deposit
for Landlord's account, Landlord hereby unconditionally and irrevocably, finally
and completely, discharges and releases Original Tenant and each of its
officers, directors, members, partners, agents, principals and employees, from
any and all claims, controversies, disputes, liabilities, obligations, demands,
damages, debts, liens, actions and causes of action of any and every nature
whatsoever, known or unknown, whether at law, by statute or in equity, in
contract or in tort, under state or federal jurisdiction, and whether or not the
economic effects of such alleged matters arise or are discovered in the future,
which Landlord has as of the Release Date or may claim to have against Original
Tenant arising out of or with respect to any and all transactions relating to
the Lease.  Furthermore, Landlord hereby acknowledges and agrees that there are
no violations of or uncured defaults under the Lease by Original Tenant and no
acts or events of default and no default by Original Tenant under the Lease.  

--------------------------------------------------------------------------------



4.        Original Tenant hereby unconditionally and irrevocably, finally and
completely, discharges and releases Landlord and each of its officers,
directors, members, partners, agents, principals and employees, from any and all
claims, controversies, disputes, liabilities, obligations, demands, damages,
debts, liens, actions and causes of action of any and every nature whatsoever,
known or unknown, whether at law, by statute or in equity, in contract or in
tort, under state or federal jurisdiction, and whether or not the economic
effects of such alleged matters arise or are discovered in the future, which
Original Tenant has as of the Release Date or may claim to have against Landlord
arising out of or with respect to any and all transactions relating to the
Lease.  Furthermore, Original Tenant hereby acknowledges and agrees that there
are no violations of or uncured defaults under the Lease by Landlord and no acts
or events of default and no conditions exist which, with the giving of notice or
the passage of time, or both, will constitute a default by Landlord under the
Lease.

5.        This Release may be executed in counterparts, all of which shall
constitute one and the same instrument.  Execution and delivery of this document
by electronic means (including, without limitation, facsimile transmission and
transmission of a versions of the document in Adobe Acrobat format by e-mail)
shall serve to fully bind the party so executing and delivering such counterpart
of this Release.

6.        Original Tenant represents and warrants to Landlord that Original
Tenant (a) has full power and authority to execute and perform this Release, and
(b) has taken all action necessary to authorize the execution and performance of
this Release.

7.        This Release (a) shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns (subject to the
restrictions on assignment set forth in the Lease), and (b) shall be governed by
and construed in accordance with the laws of the State of Maryland, without
regard to choice of law principles.

[SIGNATURE PAGE FOLLOWS]

2

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Landlord and Tenant have executed this Release
under seal as of the day and year first above written.

WITNESS:   LANDLORD:   50 WEST WATKINS MILL ROAD, LLC, a Delaware limited
liability company (f/k/a ARE-50

WEST WATKINS MILL, LLC)

  By: WATKINS INVESTOR 50, LLC, its sole member   By: Watkins Manager 50, LLC,
its Manager    

/s/

By: /s/ Stephen P. Durr Stephen P. Durr, Authorized Signatory    
WITNESS/ATTEST: ORIGINAL TENANT:   ORE PHARMACEUTICALS INC., a Delaware
corporation     /s/ Jasmine Eleftherakis By: /s/ Mark J. Gabrielson Mark J.
Gabrielson Authorized Signatory



CONSENT OF GUARANTOR



          The undersigned, who guaranteed the Lease pursuant to that Guaranty
Agreement dated August 18, 2008, hereby consents to the foregoing and annexed
Release of Further Performance Under Lease.



  OCIMUM BIOSOLUTIONS (INDIA) LIMITED (a/k/a Ocimum Biosolutions India Limited).
  By: /s/ Subash Lingareddy Name: Subash Lingareddy Title:

President & CFO

Date:

July 31, 2009







3

